Bleckley, Chief Justice.
The conductor of the train, which was a freight-train having a cab attached for the accommodation of passengers, announced distinctly in the hearing of persons assembled where this injury occurred, that passengers would not get aboard there but the train would move on and stop for them at another place. This announcement was made to a collection of persons assembled at a place where the tram did not usually stop to receive passengers. On this occasion it stopped there for another purpose, and the conductor took the precaution to proclaim that persons were not to board it there but at a designated place near by. The plaintiff did not hear this *294announcement, but that was his misfortune. It was distinctly made and was heard by others. Under these circumstances it could not have been the duty of the company to keep the train standing at that place, which was not a usual place for passengers to get on, so as to afford the plaintiff opportunity to board the train there. It is manifest from the evidence that neither the conductor nor any other person engaged in moving the train or controlling its movements, was aware that the plaintiff intended to get aboard or that he was endeavoring to do so at the time he sustained the injury. His complaint is, that the train started while he was upon the platform of the cab and before he could pass or had passed from thence to the inside of the vehicle. If the place had been one at which the train, or such trains, usually stopped to take on passengers, the plaintiff would have been warranted in taking it for granted that it had stopped for this purpose on the occasion in question. But this place was not a passenger station, and the conductor proclaimed that it was not to be so used at that time, and was not aware that the plaintiff or any one else was under any misapprehension afterwards. The injury was due to a misunderstanding by the plaintiff of the object for which the train was stopped at that place, and the company had no agency in producing that misunderstanding but used the most natural and appropriate means to prevent it, which was to warn the crowd there assembled that they must not get on at that place but at another. The verdict was correct upon elements of fact which controlled the case absolutely, and if errors were committed in charging or refusing to charge the jury, they were immaterial and harmless. Consequently, would afford no cause for granting a new trial.

Judgment affirmed.